Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	2.     Claims 1, 7, 9, 10, 12-14, 20, 25-26 are objected to because of the following informalities: 
	Claim 1, line 2, “fixed spacing geometry” should be – a fixed spacing geometry—
	Claim 1, line 5, “of length X2” should be – “of a length X2—
	Claim 1, line 6, “of length X2” should be – “of the length X2—
	Claim 7, line 1, “the following six magnetic coupling” should be – a following six magnetic coupling—
	Claim 7, line 3, “ first resonant coil” should be – primary resonant coil--
	Claim 9, line 1, “and drive coil” should be – and the drive coil—
	Claim 10, line 1, “and load coil” should be – and the load coil--
	Claim 12, line 2, “the connection of “should be – a connection of—
Claim 13, line 2-3, “determine the transformer’s performance” should be – determine transformer’s performance--
Claim 14, line 2-3, “fixed spacing geometry” should be – a fixed spacing geometry—
	Claim 14, line 3-4, “primary resonant coil of length X2” should be – “primary resonant coil of a length X2—
	Claim 14, line 4, “secondary resonant coil of length X2” should be – “secondary resonant coil of the length X2—
	Claim 20, line 1-2, “the following six magnetic coupling” should be – a following six magnetic coupling—
	Claim 20, line 3, “first resonant coil” should be – primary resonant coil--
	Claim 25, line 2, “the connection of “should be—a connection of –

Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3. Claims 1 and 7 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17165008 (reference application) ( Hereinafter “ Cooke”) This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented (Note: claim 1 and claim 7 are one combined claim because Claim  7 depends on claim 1)( rejection is based on  claims in the publication US20210159734A1)
Instant claims
Claims of Application No. 17 / 165,008  
1. A transformer system comprising a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising:
a drive coil;
a primary resonant coil of length X2;
a load coil;
a secondary resonant coil of length X2;


7. wherein the following six magnetic couplings exist in the four-coil ensemble system: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil,



1
wherein the drive coil producing magnetic fields and the primary resonant coil being magnetically coupled to the drive coil producing energy that is stored by the primary resonant coil and the secondary resonant coil being magnetically coupled to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.

7. … and wherein the first magnetic coupling between the drive coil and the primary resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil.

1. A transformer system comprising:
four magnetically coupled coils have fixed spacing geometry comprising
a drive coil;
a load coil;
a first resonant coil of length X2; and
a second resonant coil of length X2,




wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil;



wherein the drive coil producing magnetic fields and the first resonant coil being magnetically coupled to the drive coil producing energy that is stored by the first resonant coil and the second resonant coil being magnetically coupled to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and
wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil,


wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and
wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil.



4.Claims 14 and 20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 17165008 (reference application) (Hereinafter “Cooke”). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant Claims
Claims of Application No.: 17 /165008
14. A method comprising:
providing a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising a drive coil, a primary resonant coil of length X2, a load coil, and a secondary resonant coil of length X2;

20. The method of claim 14, wherein the method comprises providing the following six magnetic couplings in the four-coil ensemble system: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil,


14.
producing magnetic fields using the drive coil;
magnetically coupling the primary resonant coil to the drive coil producing energy that is stored by the primary resonant coil;
magnetically coupling the secondary resonant coil to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.

20. wherein the first magnetic coupling between the drive coil and the primary resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil.

providing four magnetically coupled coils have fixed spacing geometry comprising a drive coil, a load coil, a first resonant coil of length X2, and a second resonant coil of length X2, 



wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil;



producing magnetic fields using the drive coil;
magnetically coupling the first resonant coil to the drive coil producing energy that is stored by the first resonant coil;

magnetically coupling the second resonant coil to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil,



wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and
wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil.



5.Claims 1, 8-14, 21-24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. US10951064B2. (Hereinafter “Cooke1.”)  This is a statutory double patenting rejection.
Current Claims
Claims of U.S. Patent No. US10951064B2
1. A transformer system comprising a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising:
a drive coil;

a primary resonant coil of length X2;
a load coil;
a secondary resonant coil of length X2;
wherein the drive coil producing magnetic fields and the primary resonant coil being magnetically coupled to the drive coil producing energy that is stored by the primary resonant coil and the secondary resonant coil being magnetically coupled to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, 

wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, 


and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,

wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.


four magnetically coupled coils have fixed spacing geometry comprising:

 

a drive coil that produces magnetic fields; a load coil;
a first resonant coil of length X2 that is magnetically coupled to the drive coil producing energy that is stored by the first resonant coil; and
a second resonant coil, also of length X2, that is magnetically coupled to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, 



wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil and


wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
fi=d1/X2 and f2=d2/X2, where d1 represents a first center position between the drive coil a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the second resonant coil and
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil a number of turns in the first resonant coil a number of turns in the second resonant coil a number of turns in the drive coil and a number of turns in the load coil.

8. The transformer system of claim 1, wherein the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
2. The transformer system of claim 1, wherein the drive coil produce high frequency magnetic fields the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
wherein the primary resonant coil and drive coil are inductively coupled.
3. The transformer system of claim 1, wherein the first resonant coil and drive coil are inductively coupled.
10. The transformer system of claim 1, wherein the secondary resonant coil and load coil are inductively coupled.
4. The transformer system of claim 1, wherein the second resonant coil and load coil are inductively coupled.
11. The transformer system of claim 1, wherein the drive coil, the primary resonant coil, the secondary resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.
5. The transformer system of claim 1, wherein the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.
12. The transformer system of claim 1, wherein the primary resonant coil and the secondary resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.
6. The transformer system of claim 1, wherein the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.
13. The transformer system of claim 1, wherein the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
7. The transformer system of claim 1, wherein the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
14. A method comprising:
providing a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising a drive coil, a primary resonant coil of length X2, a load coil, and a secondary resonant coil of length X2;

producing magnetic fields using the drive coil;
magnetically coupling the primary resonant coil to the drive coil producing energy that is stored by the primary resonant coil;

magnetically coupling the secondary resonant coil to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, 



and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, 


where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.


….
wherein the drive coil, the load coil, the first resonant coil, and
the second resonant coil form four magnetically coupled coils having fixed spacing geometry, 
…
producing magnetic fields using a drive coil;
providing a load coil;
magnetically coupling a first resonant coil of length X2 to the drive coil producing energy that is stored by the first resonant coil; and
magnetically coupling a second resonant coil of length X2 to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, 



and a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, the first scaling parameter f1 and the second scaling parameter f2 are defined as:
fi=d1/X2 and f2=d2/X2, 

where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents
a second distance between a second center position of the load coil and a second edge of the second resonant coil and
picking any of or a combination of a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.

21. The method of claim 14, wherein the method is implemented in a transformer system that operates at an operating frequency picked in a range of: 100 kHz-300 kHz
9. The method of claim 8, wherein the drive coil produce high frequency magnetic fields the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
22. The method claim 14, wherein the primary resonant coil and drive coil are inductively coupled.
12. The method of claim 8, wherein the first resonant coil and drive coil are inductively coupled.
23. The method of claim 14, wherein the secondary resonant coil and load coil are inductively coupled.
13. The method of claim 8, wherein the second resonant coil and load coil are inductively coupled.
24. The method of claim 14, wherein the drive coil, the primary resonant coil, the secondary resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.
14. The method of claim 8, wherein the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.Claims 1, 8-14, 21-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17 / 165,008 (hereinafter “Cooke”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Cooke anticipates claims of current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of Application No. 17 / 165,008  
1. A transformer system comprising a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising:
a drive coil;
a primary resonant coil of length X2;
a load coil;
a secondary resonant coil of length X2;


















wherein the drive coil producing magnetic fields and the primary resonant coil being magnetically coupled to the drive coil producing energy that is stored by the primary resonant coil and the secondary resonant coil being magnetically coupled to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.


1. A transformer system comprising:
four magnetically coupled coils have fixed spacing geometry comprising
a drive coil;
a load coil;
a first resonant coil of length X2; and
a second resonant coil of length X2,




wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil;



wherein the drive coil producing magnetic fields and the first resonant coil being magnetically coupled to the drive coil producing energy that is stored by the first resonant coil and the second resonant coil being magnetically coupled to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and
wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil,


wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and
wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil.

8. The transformer system of claim 1, wherein the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
2. The transformer system of claim 1, wherein the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
9. The transformer system of claim 1, wherein the primary resonant coil and drive coil are inductively coupled.
3. The transformer system of claim 1, wherein the first resonant coil and drive coil are inductively coupled.
10. The transformer system of claim 1, wherein the secondary resonant coil and load coil are inductively coupled.
4. The transformer system of claim 1, wherein the second resonant coil and load coil are inductively coupled.
11. The transformer system of claim 1, wherein the drive coil, the primary resonant coil, the secondary resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.
wherein the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit
wherein the primary resonant coil and the secondary resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.
6. The transformer system of claim 1, wherein the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.
13. The transformer system of claim 1, wherein the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
7. The transformer system of claim 1, wherein the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
14. A method comprising:
providing a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising a drive coil, a primary resonant coil of length X2, a load coil, and a secondary resonant coil of length X2;



















.
producing magnetic fields using the drive coil;
magnetically coupling the primary resonant coil to the drive coil producing energy that is stored by the primary resonant coil;
magnetically coupling the secondary resonant coil to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.



providing four magnetically coupled coils have fixed spacing geometry comprising a drive coil, a load coil, a first resonant coil of length X2, and a second resonant coil of length X2, 



wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil;





producing magnetic fields using the drive coil;
magnetically coupling the first resonant coil to the drive coil producing energy that is stored by the first resonant coil;

magnetically coupling the second resonant coil to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil,



wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and
wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil.

the method is implemented in a transformer system that operates at an operating frequency picked in a range of: 100 kHz-300 kHz.

the method is implemented in a transformer system that operates at an operating frequency picked in a range of: 100 kHz-300 kHz.

wherein the primary resonant coil and drive coil are inductively coupled.

10. The method claim 8, wherein the first resonant coil and drive coil are inductively coupled.

23. The method of claim 14, wherein the secondary resonant coil and load coil are inductively coupled.

11. The method of claim 8, wherein the second resonant coil and load coil are inductively coupled.

24. The method of claim 14, wherein the drive coil, the primary resonant coil, the secondary resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.

12. The method of claim 8, wherein the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.

25. The method of claim 14, wherein the primary resonant coil and the secondary resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.

13. The method of claim 8, wherein the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.

26. The method of claim 14, wherein the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
14. The method of claim 8, wherein the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance


7.Claims 2-6, 15-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17 / 165,008. (hereinafter “Cooke”) in view of Park (US20120286584A1)
This is a provisional nonstatutory double patenting rejection.
With regard to claim 2, Cooke teaches all the limitations of claim 1, but not the primary resonant coil is at least partially nested coaxially inside the drive coil.
Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil ( Fig. 11, the Tx resonant coil insides the source coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the primary 
With regard to claim 3, Cooke teaches all the limitations of claim 1, but not
the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, the Rx resonant coil inside the load coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in order to satisfy the user’s requirement to install the device/load coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 4, Cooke teaches all the limitations of claim 1, but not
the primary resonant coil is at least partially nested coaxially inside the drive coil and the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, the Tx resonant coil inside the source coil) and the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, the Rx resonant coil inside a device coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the primary resonant coil to be at least partially nested coaxially inside the drive coil and to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in order to generate a symmetric structure and  satisfy the user’s requirement to install the 
With regard to claim 5, Cooke teaches all the limitations of claim 1, but not a length of the drive coil is less than the length X2.
However, Park teaches a length of the drive coil is less than the length X2 (see Fig. 11, length of source coil is less than length of Tx resonant coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the length of the drive coil to be less than length X2, as taught by Park, in order to satisfy the user’s requirement to install the drive coil and resonant coil based on their design needs and improve the user’s experience.
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.
With regard to claim 6, Cooke teaches all the limitations of claim 1, but not 
a length of the load coil is less than the length X2.
However, Park teaches a length of the load coil is less than the length X2 (see Fig. 11, length of load coil is less than length of Rx resonant coil).
.

Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.
With regard to claim 15, Cooke teaches all the limitations of claim 14, but not the primary resonant coil is at least partially nested coaxially inside the drive coil.
Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, the Tx resonant coil inside the source coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the primary resonant coil to be at least partially nested coaxially inside the drive coil, as taught by Park, in order to satisfy the user’s requirement to install the drive coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 16, Cooke teaches all the limitations of claim 14, but not
the secondary resonant coil is at least partially nested coaxially inside the load coil.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in order to satisfy the user’s requirement to install the load/device coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 17, Cooke teaches all the limitations of claim 14, but not
the primary resonant coil is at least partially nested coaxially inside the drive coil and the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, the Tx resonant coil insides the source coil) and the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, the Rx resonant coil insides the load coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure the primary resonant coil to be at least partially nested coaxially inside the drive coil and to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in order to generate a symmetric structure and  satisfy the user’s requirement to install the source coil/load coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 18, Cooke teaches all the limitations of claim 14, but not 
a length of the load coil is less than the length X2.
However, Park teaches a length of the drive coil is less than the length X2 (see Fig. 11, length of drive coil is less than length of Tx resonant coil).

Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.
With regard to claim 19, Cooke teaches all the limitations of claim 14, but not 
a length of the load coil is less than the length X2.
However, Park teaches a length of the load coil is less than the length X2 (see Fig. 11, length of load coil is less than length of Rx resonant coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke, to configure a length of the load coil to be less than the length X2, as taught by Park, in order to satisfy the user’s requirement to install the load coil and resonant coil based on their design needs and improve the user’s experience.
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of 

8.Claims 2-6, 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10951064B2. (Hereinafter “Cooke1”) in view of Park (US20120286584A1)
With regard to claim 2, Cooke1 teaches all the limitations of claim 1, but not the primary resonant coil is at least partially nested coaxially inside the drive coil.
Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, the Tx resonant coil inside the source coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure the primary resonant coil to be at least partially nested coaxially inside the drive coil, as taught by Park, in order to satisfy the user’s requirement to install the drive coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 3, Cooke1 teaches all the limitations of claim 1, but not
the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, the Rx resonant coil inside the device coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in 
With regard to claim 4, Cooke1 teaches all the limitations of claim 1, but not
the primary resonant coil is at least partially nested coaxially inside the drive coil and the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, the Tx resonant coil inside the source coil) and the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, the Rx resonant coil inside the device coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure the primary resonant coil to be at least partially nested coaxially inside the drive coil and to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in order to generate a symmetric structure and  satisfy the user’s requirement to install the source coil/load coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 5, Cooke1 teaches all the limitations of claim 1, but not a length of the drive coil is less than the length X2.
However, Park teaches a length of the drive coil is less than the length X2 (see Fig. 11, length of source coil is less than length of Tx resonant coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure the length of the drive coil to be less than length X2, as taught by Park, in order to satisfy the user’s requirement to install the drive coil and resonant coil based on their design needs and improve the user’s experience.

With regard to claim 6, Cooke1 teaches all the limitations of claim 1, but not 
a length of the load coil is less than the length X2.
However, Park teaches a length of the load coil is less than the length X2 (see Fig. 11, length of load coil is less than length of Rx resonant coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure a length of the load coil to be less than the length X2, as taught by Park, in order to satisfy the user’s requirement to install the load coil and resonant coil based on their design needs and improve the user’s experience.
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke1 as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.
With regard to claim 15, Cooke1 teaches all the limitations of claim 14, but not the primary resonant coil is at least partially nested coaxially inside the drive coil.
Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, Tx resonant coil inside the source coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure the primary resonant coil to be at least partially nested coaxially inside the drive coil, as taught by Park, in order to satisfy the user’s requirement to install the drive coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 16, Cooke1 teaches all the limitations of claim 14, but not
the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, Rx resonant coil inside the load coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure the secondary resonant coil to be at least partially nested coaxially inside the load coil, as taught by Park, in order to satisfy the user’s requirement to install the load coil and resonant coil based on their design needs and improve the user’s experience.
With regard to claim 17, Cooke1 teaches all the limitations of claim 14, but not
the primary resonant coil is at least partially nested coaxially inside the drive coil and the secondary resonant coil is at least partially nested coaxially inside the load coil.
However, Park teaches the primary resonant coil is at least partially nested coaxially inside the drive coil (Fig. 11, the Tx resonant coil inside the source coil) and the secondary resonant coil is at least partially nested coaxially inside the load coil (Fig. 11, the Rx resonant coil inside the load coil).

With regard to claim 18, Cooke1 teaches all the limitations of claim 14, but not 
a length of the load coil is less than the length X2.
However, Park teaches a length of the drive coil is less than the length X2 (see Fig. 11, length of drive coil is less than length of Tx resonant coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure a length of the drive coil to be less than the length X2, as taught by Park, in order to satisfy the user’s requirement to install the drive coil and resonant coil based on their design needs and improve the user’s experience.
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke1 as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.
With regard to claim 19, Cooke1 teaches all the limitations of claim 14, but not 

However, Park teaches a length of the load coil is less than the length X2 (see Fig. 11, length of load coil is less than length of Rx resonant coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to configure a length of the load coil to be less than the length X2, as taught by Park, in order to satisfy the user’s requirement to install the load coil and resonant coil based on their design needs and improve the user’s experience.
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Cooke1 as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.

9. Claims 7, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10951064B2 (herein after “Cooke1”) in view of Kim (“Range-Adaptive Wireless Power Transfer Using Multiloop and Tunable Matching Techniques,” 2015) and Kim1 (“LOOP SWITCHING TECHNIQUE FOR WIRELESS POWER TRANSFER USING MAGNETIC RESONANCE COUPLING”, 2013)
With regard to claim 7, Cooke1 teaches all the limitations of claim 1, but not the following six magnetic couplings exist in the four-coil ensemble system: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the 
Kim teaches wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil ( e.g., k12, Fig. 1(b)), a second magnetic coupling between the primary resonant coil and the secondary resonant coil ( K23 Fig. 1(b)), a third magnetic coupling between the secondary resonant coil and the load coil ( K34, Fig. 1(b)), a fourth magnetic coupling between the drive coil and the secondary resonant coil ( K13, Fig. 1(b)), a fifth magnetic coupling between the primary resonant coil and the load coil ( K24, Fig. 1(b)), and a sixth magnetic coupling between the drive coil and the load coil ( K14, Fig. 1(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooke1, to include the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary 
In addition , Kim1 teaches wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary  resonant coil and the sixth magnetic coupling between the drive coil and the load coil ( see equation (9)  of Kim1 at page 204
    PNG
    media_image1.png
    127
    937
    media_image1.png
    Greyscale
 the mutual inductance Mmn between two single-turn loop m and n using equation Neumann formula , where ¹0 is the permittivity of free space, and r is the distance between the incremental lines d  lm and dln on the respective loop m and n. Based on equation (9) the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil. As seen in reproduced Fig. 1 of Kim1 below, the distance  d12 between the drive coil ( input loop, Fig. 1) and the primary resonant coil ( transmit coil ,Fig. 1) is small than the distance( d12+ d23) between the drive coil ( input loop, Fig. 1) and the secondary resonant coil ( receiver coil, Fig. 1)  , d12 is also smaller than  the distance ( d12+d23+d34) between the drive coil ( input loop, Fig. 1) and the load coil ( output loop, Fig. 1). Assume all the coil have the same dL and based on the inversely proportional relationship between the mutual coupling and coil distance, M12 is larger than M13 and M14 because d12 is smaller than (d12+d23) and ( d12+d23+d34) because the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil as shown in equation 9. 

and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil 

    PNG
    media_image2.png
    722
    1245
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooke1 and Kim, to  configure the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary  resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic 
With regard to claim 20, Cooke1 teaches all the limitations of claim 14, but not the following six magnetic couplings exist in the four-coil ensemble system: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil, and wherein the first magnetic coupling between the drive coil and the primary resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil.
Kim teaches wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil ( e.g., k12, Fig. 1(b)), a second magnetic coupling between the primary resonant coil and the secondary resonant coil ( K23 Fig. 1(b)), a third magnetic coupling between the secondary resonant coil and the load coil ( K34, Fig. 1(b)), a fourth magnetic coupling between the drive coil and the secondary resonant coil ( K13, Fig. 1(b)), a fifth magnetic coupling 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cooke1, to include the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil, as taught by Kim, in order to use these coupling effects to analyze power transfer efficiency.
In addition , Kim1 teaches wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary  resonant coil and the sixth magnetic coupling between the drive coil and the load coil ( see equation (9)  of Kim1 at page 204
    PNG
    media_image1.png
    127
    937
    media_image1.png
    Greyscale
 the mutual inductance Mmn between two single-turn loop m and n using equation Neumann formula , where ¹0 is the permittivity of free space, and r is the distance between the incremental lines d  lm and dln on the respective loop m and n. Based on equation (9) the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil. As seen in reproduced Fig. 1 of Kim1 below, the distance  d12 between the drive coil ( input loop, Fig. 1) and the primary resonant coil ( transmit coil ,Fig. 1) is small than the distance( d12+ d23) between the drive coil ( input loop, Fig. 1) and the secondary resonant coil ( receiver coil, Fig. 1)  the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil as shown in equation 9. 

and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil (.as seen in Fig. 1, the distance  d34 between the secondary resonant coil ( receive coil, Fig. 1) and the load ( output loop Fig. 1) is small than the distance( d23+d34) between the load coil ( output loop, Fig. 1) and the primary resonant coil ( transmit coil, Fig. 1)  , d34 is also smaller than  the distance ( d12+d23+d34) between the drive coil ( input loop, Fig. 1) and the load coil ( output loop, Fig. 1). Assume all the coil have the same dL and based on the inversely proportional relationship between the mutual coupling and coil distance, M34 is larger than M24 and M14 because d34 is smaller than ( d34+d23) and ( d12+d23+d34). 

    PNG
    media_image2.png
    722
    1245
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooke1 and Kim, to  configure the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary  resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil, and a sixth magnetic coupling between the drive coil and the load coil, as taught by Kim1, because of the arrangement of the four-coils position is known in the art and  Kim1’s equation reflects the mutual coupling relationship between the coils based on their distance, and can be used to calculate and optimize the wireless power transfer efficiency. 

s 25-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. U.S. Patent No. US10951064B2 (herein after “Cooke1”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of Cooke1 anticipate claims 25-26 of current application.
With regard to claim 25, Cooke1 teaches all the limitation of claim 14 and further teaches wherein the primary resonant coil and the secondary resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor (claim 10 of Cooke1).
With regard to claim 26, Cooke1 teaches all the limitations of claim 14, and further teaches the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance (claim 11 of Cooke1).


Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tusda (US20160072306A1) teaches about drive coil resonant coil and load coil.
Lee (KR 20110139560A) teaches about loop coil insides or outsides of the resonant coil.
Yu ( US 20200373786A1) teaches R is the radius of the resonant coils 14, 16, 214 and 216, r is the radius of the transmit and receive coils 12, 18, 212 and 218, D is the distance between the center of the transmit resonant coil 14, 214 and receive resonant coil 16 and 216.
Jung (US20180159377A1) teaches a resonant coil and a drive side by side.
Jung (US20130169057A1) teaches a resonant coil insides the power receiving coil.
 Hatanaka (US20160111893A1) teaches a resonant coil outsides the power receiving coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836